Opinion by
Willson, J.
§ 203. After adjournment of court; motion for rehearing filed. Rule 67a is as follows: When the supreme court (court of appeals), at any one of the places where it sits for the transaction of business, adjourns for the term within less than fifteen days after the rendition of judgment, the issuance of the mandate shall, unless otherwise ordered, be withheld until the expiration of said period; and if, within that period, an application for rehearing shall be presented to the clerk of the court at that place, having indorsed thereon the order of any member of the court that it be filed, the issuance of mandate shall be further withheld to await the action of the court on said application. The clerk, in addition to the steps required of him in other rehearing cases, shall forward the papers and application to the clerk of the court at the place of its session next succeeding that at which the judgment was rendered.
Where a motion for rehearing was not filed within the time prescribed, and did not have indorsed thereon the order of any member of this court, as prescrbed by rule 67a, the motion was dismissed.
Motion dismissed.